Case: 4:12-cv-00202-JCH Doc. #: 265 Filed: 08/06/20 Page: 1 of 1 PageID #: 1436




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

     A.B.S., as a surviving daughter of deceased    )
     ANTHONY L. SMITH, and a minor, by              )
     And through her next friend CHRISTINA          )
     WILSON,                                        )
                                                    )
              Plaintiff,                            )
     v.                                             )       Case No.: 4:12-CV-00202 JCH
                                                    )
     MAYOR FRANCIS SLAY, THOMAS                     )
     IRWIN, BETTYE BATTLE-TURNER                    )
     RICHARD GRAY, THE ST. LOUIS CITY               )
     BOARD OF POLICE COMMISSIONERS,                 )
     And JASON STOCKLEY                             )
                                                    )
               Defendants.                          )
                MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
               Due to the nature and contents of the document filed, Counsel requests leave to
      file his Motion under seal.


Submitted: August 6, 2020

                                            LEGAL SOLUTION GROUP

                                            By:/s/ Jermaine Wooten
                                            Jermaine Wooten #59338
                                            St. Louis Office, MO
                                            10250 Halls Ferry Road
                                            St. Louis, MO 63136
                                            314-736-5770
                                            314-736-5772 (Fax)
                                            jwooten@lsgstl.com


                                  CERTIFICATE OF SERVICE
              I hereby certify that on August 6, 2020, the foregoing was sent via electronic email
     to all counsel of record.
                                                            /s/Jermaine Wooten
